                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   JOE HAND PROMOTIONS, INC.                                         CIVIL ACTION

                          v.                                         NO. 18-4119

   TAREK SHEHADEH, NADEEM
   SIDDIQUE, FALON VELA, LITTLE
   ROCK LOUIE, LLC, and NICK’s BAR
   LOUIE, INC.

                                     ORDER RE: MOTION TO DISMISS

         AND NOW, this 10th day of May, 2019, upon consideration of Defendants’ Motion to

Dismiss Plaintiff’s Amended Complaint (ECF 9), Plaintiff’s Response thereto (ECF 10),

Defendants’ Reply thereto (ECF 12), and the supplemental briefing following oral argument

(ECF 17, 20 & 23), and for the reasons set out in the accompanying Memorandum, it is hereby

ORDERED that Defendants’ Motion is DENIED.




                                                                            BY THE COURT:

                                                                            /s/ Michael M. Baylson
                                                                            Michael M. Baylson, U.S.D.J.


O:\CIVIL 18\18-4119 Joe Hand v Shehadeh\18cv4119 Order re MTD.docx
